Citation Nr: 1330565	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen service connection for an ear disability, claimed as a hole in the eardrum.

2.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity. 


7.  Entitlement to an initial compensable rating for erectile dysfunction. 

8.  Entitlement to an initial compensable rating for cataracts.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1967 to October 1969 and from August 1971 to December 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2011 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA). 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see November 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes 2011 VA treatment records and a July 2013 Informal Hearing Presentation from the Veteran's representative.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  An unappealed July 1977 rating decision denied the Veteran's claim of entitlement to service connection for an ear disability, characterized as hearing loss.

2.  Evidence received subsequent to the July 1977 rating decision pertaining to an ear disability does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection.

3.  Throughout the period of the appeal, the Veteran's diabetes mellitus has required a restricted diet and the use of insulin, but no regulation of activities. 

4.  Throughout the period of the appeal, peripheral neuropathy of the left and right lower extremities is not shown to have resulted in no more than moderate incomplete paralysis; loss of strength or muscular atrophy is not shown. 

5.  Throughout the period of the appeal, peripheral neuropathy of the left and right upper extremities is not shown to have resulted in more than mild incomplete paralysis; loss of strength or muscular atrophy is not shown. 

6.  Throughout the period of the appeal, there has been no visible deformity of the Veteran's penis associated with his erectile dysfunction and the glans penis has been intact; he has been awarded, and receives, special monthly compensation (SMC ) for loss of use of a creative organ. 

7.  Throughout the period of the appeal, the Veteran's cataracts have been manifested by visual acuity of no worse than 20/40 bilaterally with no visual field loss. 


8.  For the period of the appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The July 1977 rating decision that denied the Veteran's claim of entitlement to service connection for an ear disability, characterized as hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the July 1977 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for an ear disability, claimed as a hole in the eardrum, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119; Diagnostic Code 7913 (2012). 

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2012). 

4.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2012).

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2012).

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2012).

7.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115b, Diagnostic Codes 7521, 7522 (2012). 

8.  The criteria for a compensable evaluation for cataracts are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6099-6066 (2012).

9.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § §3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 



The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim to reopen, by correspondence dated in January 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  The letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening new and material claims.  That letter also explained to the Veteran the evidence needed to reopen the claim.  Complete VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini, supra. 

Regarding the initial rating claims, as the January 2011 rating decision granted service connection for peripheral neuropathy, erectile dysfunction and cataracts, those claims are now substantiated.  VA's General Counsel  has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And since the RO issued the appropriate Supplemental SOC in November 2012 addressing the downstream increased rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Regarding the increased rating claims (diabetes mellitus and PTSD), the record reflects that the Veteran was provided all required notice in letters mailed in January 2009 (diabetes) and September 2009 (PTSD), prior to the initial adjudication of the claims in May 2009 (diabetes) and January 2010 (PTSD).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

The Veteran has been afforded the appropriate VA examinations.  2009, 2010 and 2011 VA examinations were adequate as the examiners reviewed the relevant medical history and provided opinions with supporting rationale and citation to the evidence.

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.


II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the Veteran originally filed his claim of entitlement to service connection for an ear disability (claimed as hearing loss) in March 1977.  In a July 1977 rating decision, the Veteran was denied entitlement to service connection for hearing loss; the RO stated (in pertinent part) that STRs were negative for findings of such disability.  The Veteran did not appeal this decision.

The evidence of record at the time of the July 1977 rating decision included the Veteran's STRs which do not show that any ear disability (including hearing loss and a hole in the eardrum) was diagnosed during service.  Post-service medical records show that bilateral hearing loss was diagnosed on VA examination in April 1977.

Regarding the instant claim to reopen, evidence received subsequent to the July 1977 rating decision includes VA treatment records and examination reports dated from 1977 to 2012.  This medical evidence is either duplicative of the evidence previously considered or pertains to disabilities not herein at issue.  None of the medical evidence shows that the Veteran has a current ear disability related to his military service.  In particular, the Board notes that a July 2010 VA examination report shows no evidence of a hole in the eardrum.  The examiner also opined that the Veteran's current hearing loss was less likely than not related to his military service.

Also of record are the Veteran's statements dated from 2008 to 2010, wherein the Veteran essentially stated that he has a hole in his right eardrum that was incurred after a rocket attack in service.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, no medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the existence and etiology of a current disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).  Moreover, the Veteran's general assertion that he currently has an ear disability related to service is not new evidence as this statement is essentially duplicative of the assertion made when his claim was denied in 1977.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in July 1977 is not new and material, and reopening of service connection for an ear disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.


III.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


A.  Diabetes Mellitus 

Diabetes mellitus is rated under Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note 1 to Diagnostic Code 7913. 

Historically, the Veteran served in Vietnam and had diabetes mellitus fist diagnosed following service in October 2003.  He was prescribed medication.  An August 2005 rating decision granted service connection for diabetes mellitus based on presumed exposure to herbicides in Vietnam, rated 20 percent disabling. 

The Veteran submitted a claim for increased rating in December 2008.  He stated that his diabetes was worse and he was currently taking insulin.

A December 2008 VA outpatient treatment record notes that the Veteran had been prescribed insulin.

A January 2009 VA examination report notes the Veteran's history of diabetes, for which he was taking oral medication and insulin.  He had no history of ketoacidosis or hypoglycemic reaction.  The examiner noted that the Veteran's diabetes did not cause any restriction of activities.  

February 2009, August 2009, March 2010 and October 2010 VA outpatient treatment records notes that the Veteran's doctors discussed with him how to better control his diabetes with diet and regular exercise.

A November 2010 VA examination report notes that the Veteran had no ketoacidosis and had a hypoglycemic reaction about once a year.  He denied seeking any medical treatment for hypoglycemic reaction.  He also denied any hospitalizations for diabetes in the past year.  He took oral medication and insulin and was on an ADA diet for his diabetes. 

A January 2011 VA outpatient treatment record notes that the Veteran was told to increase his physical activity.  See VVA.

A December 2011 VA examination report notes that the Veteran's diabetes was managed by restricted diet, oral medication and insulin injections.  He had no hospitalizations for ketoacidosis or hypoglycemic reactions in the past 12 months.  The examiner stated that the Veteran's exercise was restricted due to his diabetes. 

A December 2011 VA outpatient treatment record notes that the Veteran was seen, in part, to follow-up on his diabetes.  The Veteran reported that he was doing well overall.  The examiner noted that the Veteran's diabetes was in better control.  A regular exercise program and weight loss was discussed.  See VVA.

The evidence demonstrates that the Veteran's diabetes is insulin dependent and treated with diet.  The diabetes, however, has not required any regulation of activities.  (Although the December 2011 VA examiner stated that the Veteran's exercise was restricted due to his diabetes, it is not clear how this opinion was derived.  The Veteran's treatment records clearly show that his activity has not been regulated at any time; in fact, exercise has been encouraged.)  In sum, the evidence shows that the Veteran's diabetes mellitus does not more nearly approximate the criteria for 40 percent rating than those for a 20 percent rating at any time during the period of the appeal.  See Hart, supra.  Notably, ratings in excess of 40 require all that is necessary for a 40 percent rating plus additional manifestations and impairment.  

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for diabetes mellitus must be denied.  See Gilbert, supra. 

B.  Peripheral Neuropathy of the Left and Right Upper and Lower Extremities 

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Veteran's lower extremity peripheral neuropathy is rated under Diagnostic Code 8515 for impairment of the median nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran's lower extremity peripheral neuropathy is rated under Diagnostic Code 8521 for impairment of the external popliteal nerve.  Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe, and a (maximum) 40 percent rating when there is complete paralysis.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

A December 2009 VA outpatient treatment record shows peripheral neuropathy with sensation reduced to monofilament and to light touch with typical hand glove distribution with reduced sensation above the wrists.

The Veteran submitted a claim for service connection for peripheral neuropathy in January 2010. 

A May 2010 VA outpatient treatment record notes a diagnosis of peripheral neuropathy of the feet.  Subsequent VA outpatient treatment records dated through 2011 note the Veteran's ongoing complaints of peripheral neuropathy in all extremities.

A November 2010 VA examination report notes that on neurological examination of the lower extremities, motor function was within normal limits.  The left sensory function for the toes nerve(s) was absent based on the modality of the pinprick.  The left lower extremity reflexes were normal.  The right sensory function for the toes nerve(s) was absent based on the modality of the pinprick.  The right lower extremity reflexes were normal. On neurological examination of the upper extremities, motor function was within normal limits.  The left sensory function for the fingers nerve(s) was decreased based on the modality of the pinprick.  The right sensory function for the fingers nerve(s) was decreased based on the modality of the pinprick. The reflex testing was normal bilaterally.  The VA examiner diagnosed peripheral neuropathy, toes, left and right lower extremities, and peripheral neuropathy, fingers, left and right upper extremities.  The VA examiner noted that these conditions are all complications of type II diabetes mellitus.

A January 2011 rating decision granted service connection for peripheral neuropathy of the left and right lower extremities, each evaluated as 20 percent disabling, effective January 8, 2010.  The January 2011 rating decision also granted service connection for peripheral neuropathy of the left and right upper extremities, each evaluated as 10 percent disabling, effective December 22, 2009.  The Veteran appealed the ratings assigned. 

A December 2011 VA examination report notes the Veteran's complaints of pain in the bilateral lower and upper extremities as well as paresthesias and/or dysesthesias and numbness.  Sensation to light touch was decreased in the lower and upper extremities.  Position sense and vibration sense were also decreased.  Strength was full in the lower and upper extremities.  Reflexes were also normal in the lower and upper extremities.  

Regarding the upper extremities, for the period of the appeal, the peripheral neuropathy is not shown by medical evidence to approximate the criteria for a rating higher than for either extremity.  That is, the conditions are properly characterized as demonstrating mild incomplete paralysis, rather than moderate incomplete paralysis, under Diagnostic Code 8515.  The medical evidence of record notes that the most disabling feature of the peripheral neuropathy has been sensory deficit.  The Veteran has complained of pain, paresthesias, dyesthesias and numbness of the upper extremities; objectively he has had decreased touch sensation on the fingers and arms.  However, strength was intact, and no muscle atrophy, myopathy, or myositis was noted. 

The objective medical findings demonstrate that the Veteran's upper extremity peripheral neuropathy is manifested by nerve dysfunction that is completely sensory.  Here, the evidence shows that the Veteran's upper extremity peripheral neuropathy disabilities do not more nearly approximate the criteria for a higher rating at any time during the initial evaluation period. 

Regarding the lower extremities, for the period of the appeal, the peripheral neuropathy is not shown by medical evidence to approximate the criteria for a rating higher than 20 percent for either extremity.  That is, the conditions are properly characterized as demonstrating moderate incomplete paralysis, rather than moderately severe incomplete paralysis, under Diagnostic Code 8521.  The medical evidence of record notes that the most disabling feature of the peripheral neuropathy has been sensory deficit.  The Veteran has complained of pain, paresthesias, dyesthesias and numbness of the lower extremities; objectively he has had decreased touch sensation on the toes and legs.  However, strength was intact, and no muscle atrophy, myopathy, or myositis was noted. 

The objective medical findings demonstrate that the Veteran's lower extremity peripheral neuropathy is manifested by nerve dysfunction that is completely sensory.  Under the pertinent criteria, when the nerve involvement is wholly sensory, evaluation is to be at the moderate degree and no higher.  Hence, the evidence shows that the Veteran's lower extremity peripheral neuropathy disabilities do not more nearly approximate the criteria for a higher rating at any time during the initial evaluation period. 

C.  Erectile Dysfunction

The rating schedule does not provide a diagnostic code for rating erectile dysfunction of itself.  Instead, such impairment is compensated by SMC at the statutory rate for loss of use of a creative organ in 38 U.S.C. § 1114(k).  A January 2011 rating decision awarded the Veteran SMC for loss of use of a creative organ and service connection for erectile dysfunction.  A separate compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  The RO found no such pathology and, rating by analogy (see 38 C.F.R. § 4.20) under the diagnostic code considered most closely analogous in anatomical location, assigned a 0 percent rating for erectile dysfunction because the Veteran did not have the pathology required for a compensable rating, i.e., penile deformity.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Diagnostic Code 7522 provides a 20 percent rating for loss of erectile power coupled with an identifiable deformity of the penis.  A 20 percent rating is also warranted under Diagnostic Code 7521 where there has been removal of the glans of the penis.  See 38 C.F.R. § 4.115b. 

A 0 percent rating will be assigned when the symptomatology required for a compensable rating is not shown.  38 C.F.R. § 4.31. 

In January 2010, the Veteran submitted a claim seeking service connection for impotence.  

During a November 2010 VA examination, the Veteran reported that he had not been able to achieve or maintain an erection for the past year.  He denied receiving any treatment for erectile dysfunction.  The examiner diagnosed erectile dysfunction secondary to diabetes mellitus.

A January 2011 rating decision granted service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, rated noncompensable.  

A December 2011 VA examination report notes the Veteran's history of erectile dysfunction since 2007.  The Veteran reported taking no medication for his erectile dysfunction.  The Veteran declined genital examination.  He reported normal anatomy with no penile deformity or abnormality.  

The medical evidence has been consistent throughout the period of the appeal.  No evidence has been presented that the Veteran has a penile deformity or that his glans penis is not intact.  In fact, he denied any such deformities or abnormalities in December 2011.  Therefore, he is not entitled to a compensable rating under Diagnostic Codes 7521 or 7522. 

The Board has considered whether staged ratings may be warranted; however, the criteria for a schedular compensable rating for erectile dysfunction (in addition to the awarded SMC) were not met for any period of the time under consideration.  Hence, staged ratings are not indicated.  See Fenderson, supra. 

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for erectile dysfunction must be denied.  See Gilbert, supra. 

D.  Cataracts

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative with a replacement lens.  As such, this disability is evaluated based on visual impairment.

Diagnostic Code 6066 provides for noncompensable evaluation when there was 20/40 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 0 percent rating will be assigned when the symptomatology required for a compensable rating is not shown.  38 C.F.R. § 4.31. 

In addition, under 38 C.F.R. § 4.76a, ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

In the case at hand, no visual field loss has been demonstrated.  Therefore, those diagnostic codes are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

A December 2010 VA examination report notes that the Veteran's best corrected distant vision was 20/30 bilaterally.  Visual fields testing revealed no loss in visual fields.  There was no finding of retinopathy on exam.  The VA examiner diagnosed bilateral cataracts.  The VA examiner commented that the cataracts are as least as likely as not caused by or a result of diabetes.

A January 2011 rating decision granted service connection for cataracts, secondary to service-connected diabetes mellitus, rated noncompensable.  

A December 2011 VA examination report notes the Veteran's history of preoperative bilateral cataracts.  On examination, he complained of light sensitivity.  The Veteran's best corrected vision was 20/40 or better bilaterally.  Visual fields were full.  Diplopia was not present.  Scotoma was not present.  Slit lamp, internal and external examinations were normal. No other visual impairment was noted. 

During the appeal period, the Veteran's service-connected cataracts have been manifested by complaints of light sensitivity.  As noted above, the evidence shows no diagnosis of diplopia and visual fields were noted to be full.  Further, the Veteran's vision was corrected to 20/40 in each eye, which is consistent with a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6066.  

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for cataracts must be denied.  See Gilbert, supra. 

E.  PTSD

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale 

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100 - 91 Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities.  No symptoms. 

90 - 81 Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

80 - 71 If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

70 - 61 Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

60 - 51 Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

50 - 41 Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31 Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Historically, a November 2007 rating decision awarded service connection for PTSD and assigned a 30 percent rating.  A claim for increased rating was received by the RO in September 2009.

An October 2009 VA examination report notes the Veteran's complaints of nightmares, irritable outbursts, flashbacks, difficulty sleeping and recurrent recollections. He reported being isolated from others and avoiding things that reminded him of combat.  He also reported having panic attacks less than once a week.  The Veteran indicated that he had worked as a pest control inspector for 15 years and had not missed any work.  His indicated that his relationships with his supervisor and co-workers were fair.  He got along with them but also told them what he thought.  He reported that he was divorced, but had a girlfriend of four years with whom he was close.  He also reported having a step-son with whom he was close.  He lived alone and had one friend.  He denied having any leisure activities.  He stated that he had not used alcohol in six years.  The examiner noted that the Veteran was appropriately dressed and groomed.  He was oriented within normal limits.  On examination, behavior was normal.  There was no evidence of a thought disorder, hallucinations, or delusions.  Speech was within normal limits.  Affect was flattened.  The Veteran showed impaired focus and/or attention.  Judgment was not impaired and abstract thinking was normal.  Memory was mildly impaired (forgetting names, directions, recent events).  Suicidal ideation and homicidal ideation were absent.  The GAF score was 55.  While the examiner remarked that the Veteran had difficulty establishing and maintaining relationships with friends and family, it was also noted that the Veteran did not have difficulty with the activities of daily living and did not pose a danger to himself of others.

VA outpatient treatment records dated from 2009 to 2012 note the Veteran's ongoing treatment for PTSD.  In a January 2010 statement, the Veteran's treating VA psychiatrist stated that the Veteran remained isolated, usually at home, with symptoms of intrusive thoughts, sleep disturbances, forgetfulness, nightmares and flashbacks.  He noted that the Veteran had been unable to keep a job for any significant period of time.  

An August 2012 VA examination report notes the Veteran's complaints of sleep problems, nightmares, irritability, hypersensitivity to criticism, hypervigilance, outbursts of anger, difficulty concentrating, exaggerated startle response, depression, anxiety and mild memory loss.  He stated that he avoided crowds.  The Veteran reported that he had been divorced for 12 years.  He had recently moved in with his girlfriend and planned to sell his home.  The Veteran also reported that he retired from his job at the age of 62.  He had worked there 17 years and had to retire due to medical problems.  He reported that he was the contact for his 82 year old mother and his relationship with her was great.  He had re-established relationships with his siblings.  His alcohol abuse had been in remission for 10 years.  The examiner opined that the Veteran posed no threat to himself or others.  The Veteran denied panic attacks.  The examiner noted that there was no evidence of: flattened affect; impaired judgment or abstract thinking; impaired impulse control; suicidal ideation; persistent delusions or hallucinations; neglect or personal appearance and hygiene; disorientation to time or place; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; or difficulty understanding complex commands.  The examiner stated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The GAF score was 55-60.

A November 2012 rating decision awarded an increased 50 percent rating for PTSD, effective September 3, 2009.

For the period of the appeal, the Veteran's PTSD has been rated 50 percent.  The evidence for this period shows occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the evidence shows some disturbances in motivation and mood, these disturbances have not affected his ability to function independently, appropriately and effectively.  The Veteran has maintained some relationships, first with his girlfriend and more recently with family members.  He has denied suicidal ideation.  The evidence does not show any other symptoms or impairment associated with a 70 percent rating.  Specifically, the evidence does not show symptoms consistent with obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

On VA examinations in 2009 and 2012, GAF scores of 55-60 were reported.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and are not consistent with a rating in excess of 50 percent.

For all the foregoing reasons, the Veteran's claim for a scheduler rating in excess of 50 percent for PTSD must be denied.  See Hart, supra.

F.  Extra-schedular Ratings 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for the disabilities at issue, and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  The rating criteria provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 





























								[Continued on Next Page]
ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for an ear disability, claimed as a hole in the eardrum, is denied.

An increased rating for diabetes mellitus, currently rated 20 percent disabling, is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied. 

An initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 

An initial compensable rating for erectile dysfunction is denied.

An initial compensable rating for cataracts is denied.

An increased rating for PTSD, currently rated 50 percent disabling, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


